Citation Nr: 1626835	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-26 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition. 

3.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

In his July 2014 substantive appeal (VA Form 9), the Veteran indicated that he wished to testify at a Board videoconference hearing before a Veterans Law Judge.  As such, in October 2014, he was informed that his requested hearing had been scheduled for November 2014.  The Veteran failed to appear for his scheduled hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2015). 

The Veteran expressly filed a claim of service connection for depression and PTSD.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD.

On May 13, 2014 a statement of the case (SOC) was issued for the claims for entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and PTSD, a heart condition, and hepatitis C.  However, the Veteran did not file a substantive appeal until July 18, 2014, more than a year after the original rating decision and more than 60 days after the issuance of the SOC.  The Veteran indicated that the reason for the delay was that he was out of town attending to his ailing daughter. 

Given the totality of the circumstances explained above, the Board finds that construing his substantive appeal on these issues as untimely would unduly prejudice the Veteran.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that when the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In this case, the substantive appeal was received by the RO in July 2014, only a few days after the deadline.  Furthermore, the RO certified the appeal to the Board, thereby taking action to indicate that filing of a timely substantive appeal had been waived.  Therefore, the Board finds that the requirement of filing a timely substantive appeal is waived, such that it has jurisdiction of the claims.

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that other than the February 2014 VA examination and VA treatment records dated through March 2014 which were considered as part of the May 2014 SOC, all documents are either duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  An acquired psychiatric disorder, to include major depressive disorder, did not manifest in service, is not shown to be causally or etiologically related to any disease, injury, or incident during service and psychosis did not manifest within one year of service discharge. 

3.  Although the Veteran has asserted having PTSD that was caused or aggravated by his service, the pertinent medical evidence indicates that the Veteran does not currently have PTSD. 

4.  At no time during the pendency of the claim did the Veteran have a heart disability for VA purposes.
5.  Hepatitis C was not shown in service or for many years thereafter; there is no competent, probative evidence even suggesting that there exists a medical relationship, or nexus, between any such disability and any in-service injury, disease or incident.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD and/or any other diagnosed psychiatric disorder, are not met.  38 U.S.C.A. §§ 3.1, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 4.125, 4.127 (2015).

2.  The criteria for entitlement to service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for hepatitis C are not met.  38 U.S.C.A.      §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

VA's duty to notify was satisfied by a letter in March 2011.  See 38 U.S.C.A.       §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A.      § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified relevant post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided VA examinations in April 2011 and February 2014 that were conducted to determine the nature and etiology of the Veteran's claimed heart condition and acquired psychiatric conditions.  The Board finds that the resulting reports are adequate, as the examiners reviewed the claims file and treatment records, examined the Veteran in person, discussed his medical history, described his condition and symptoms in detail, and the basis for the conclusions expressed are reasonably understood.  

The Board notes that no examination was conducted, nor is one warranted, in conjunction with the claim for service connection for hepatitis C.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the claim for service connection for hepatitis C decided herein.  Specifically, as will be discussed below, there is no indication that such disorder is related to service beyond the Veteran's conclusory generalized lay statement.  See McLendon, supra.  In this regard, the Board notes that a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The Veteran has not alleged a continuity of symptomology.  Moreover, he has not identified an in-service event, injury or disease with respect to this claim nor has he provided any argument with regard to the cause of his claimed disorder.  In this regard, the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim for service connection for hepatitis C.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims decided herein.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





A) Acquired Psychiatric Disorders

PTSD

The Veteran contends that he entitled to service connection for an acquired psychiatric disorder to include PTSD, as a result of his service.  

In this case, as explained below, the Veteran has not met the first essential criterion for service connection for PTSD, namely a medical diagnosis of the disorder in accordance with the applicable diagnostic criteria.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition as set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain, the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Service treatment records reflect a diagnosis of passive-aggressive personality disorder but are negative for complaints, treatments or diagnoses related to any other acquired psychiatric disorder to include PTSD.  In an October 1965 psychiatric evaluation, the Veteran was noted to have chronic, severe passive aggressive personality manifested by poorly controlled hostility and anger with an inability to express such and an inability to tolerate stress or frustration.  The examiner noted that the Veteran's condition was not incurred in the line of duty, but existed prior to service.  In an October 1965 Report of Medical Examination for Discharge, the Veteran was again noted to have chronic, severe passive aggressive personality which existed prior to service. 

VA mental health treatment notes, reflect no diagnosis of PTSD, but recognize PTSD symptoms.  VA examiners reported that the Veteran's history was negative for a history of PTSD and that there was no history of trauma or combat.  See August 2006 VA treatment note.  Another VA examiner noted that while the Veteran exhibited PTSD symptoms, such were not combat related nor related to his military service.  See October 2006 VA treatment note.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  There is no competent, persuasive evidence that the Veteran has, or, at any time pertinent to this appeal has had, PTSD.  Here, the Veteran filed his claim for service connection in March 2011.  Significantly, the post-service treatment records are silent as to any treatments or diagnoses related to any PTSD, although the Board acknowledges that the lack of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  There is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, PTSD, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  Thus, without medical evidence of current PTSD within the meaning of McClain, fundamentally, there can be no award of service connection.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  See also McClain, supra.  Accordingly, where, as here, competent, persuasive evidence establishes that the Veteran does not have the disability for which service connection is sought), there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  In so finding, the Board finds that the preponderance of the evidence establishes that the Veteran has never manifested PTSD.

In the absence of any competent evidence of PTSD during the appeal period, the Board must conclude the Veteran does not currently suffer from such a disability.  Without competent evidence of PTSD, the Board must deny the Veteran's claim as to all theories of entitlement.

As regards to any direct assertions by the Veteran or his representative that attempt to establish that the Veteran currently has PTSD on the basis of lay assertions, alone, the Board finds that such assertions provide no basis for allowance of the claim.  The matter of current diagnosis of PTSD is within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than layperson's without appropriate training and expertise, they are not competent to render a probative opinion on the medical matters on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The lay statements have little, if any, probative value on the issue of whether the Veteran meets the DSM-IV criteria for a PTSD diagnosis.  To the extent that such statements hold probative value, the probative value of these lay statements are greatly outweighed by the opinions of the VA treatment providers who possess greater expertise and training for diagnosing psychiatric disorders, to include PTSD.  The evidence of record does not show that the Veteran has the training or expertise to make such a diagnosis and nexus.  

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.
Acquired Psychiatric Disorders other than PTSD

The Veteran contends that he entitled to service connection for an acquired psychiatric disorder to include major depressive disorder, as a result of his service.  

As previously stated, the Veteran's service treatment records reflect a diagnosis of passive-aggressive personality disorder but are negative for complaints, treatments or diagnoses related to any other acquired psychiatric disorder to include major depressive disorder.  In an October 1965 psychiatric evaluation, the Veteran was noted to have chronic, severe passive aggressive personality manifested by poorly controlled hostility and anger with an inability to express such and an inability to tolerate stress or frustration.  The examiner noted that the Veterans condition was not incurred in the line of duty, but existed prior to service.  In an October 1965 Report of Medical Examination for Discharge, the Veteran was again noted to have chronic, severe passive aggressive personality which existed prior to service.  

Post-service treatment records contain several mental health evaluations during which the Veteran was diagnosed with major depressive disorder and a history of substance dependence and abuse.  There is no diagnosis or mention of the Veteran's prior diagnosis of personality disorder while in service.  In an October 2003 VA treatment note, the Veteran reported feeling depressed since he was diagnosed with hepatitis C.  See October 2003 VA treatment note.  In December 2004, the examiner ruled out sleep terror disorder, PTSD, and major depression, but noted a significant history of heroin, cocaine, LSD, and THC abuse.  A May 2006 VA treatment note reflected the Veteran's reports of worsening depression, night terrors and suicidal ideation.  The Veteran reported that his depression began in 2001 after his diagnosis with hepatitis C.  See May 2006 VA treatment note.  The May 2006 treatment note noted that the Veteran was diagnosed with recurrent moderate major depressive disorder and polysubstance abuse as well as a history of hospitalization for substance induced psychosis in January 2005.  An October 2006 VA treatment note reflected the Veteran's reports of continued depression and a history of substance abuse and PTSD as well as night terrors.  See October 2006 VA treatment note.  A March 2012 VA treatment note reflected the Veteran's reports of continued depression and nightmares; diagnoses of night terrors and opiate dependence in remission, cocaine dependence in full sustained remission and nicotine dependence in early full remission were made.  See March 2012 VA treatment note.  The examiner also noted a history of depression NOS and ruled out major depressive disorder and substance induced depression.  A December 2013 VA treatment note reflects the Veteran's continued reports of depression and diagnoses for recurrent major depression, cocaine use disorder and nightmare disorder with associated other sleep disorders were made.  See December 2013 VA treatment note. 

In the February 2014 VA Mental Disorders Disability Benefits Questionnaire (DBQ), the examiner noted that the Veteran suffered from recurrent mild major depressive disorder.  The examiner opined that the Veteran's major depressive disorder was less likely than not related to his military service, including the Veteran's previously diagnosed passive-aggressive personality disorder.  The examiner noted that the Veteran reported that his depression began in 2001 as a response to his diagnosis with hepatitis C and the examiner also noted significant childhood trauma as a result the examiner determined that the etiology of the Veteran's major depressive disorder was less likely than not related to his military service.  

The Board notes that post service the Veteran was diagnosed with major depressive disorder as well as substance abuse and dependence.  The Board also notes that during service the Veteran was diagnosed with passive aggressive personality disorder.

First, the Board has considered whether service connection is warranted on a presumptive basis.  For the purposes of 38 C.F.R. § 3.309(a), the term "psychosis" includes diagnoses of brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R.     § 3.384.  In this case, the VA treatment records document that the Veteran was hospitalized in January 2005 for substance induced psychosis, however, this incident was approximately 40 years after the Veteran's discharge from service.  The Board finds no credibly lay or medical evidence that the Veteran demonstrated psychotic behavior in service or within one year from service discharge.  As such, presumptive service connection is not warranted for psychosis as a chronic disease under 38 C.F.R. § 3.309(a).

The Board has further observed that the Veteran, while reporting symptomology in service and thereafter, has also reported that an acquired psychiatric disorder, specifically depression did not begin until approximately 2001-which is approximately 36 years after service discharge.  Moreover, the post-service clinical evidence of record does not document complaints, treatments or diagnosis of a psychiatric disorder until 2004, more than 39 years after service discharge.  This lengthy period without evidence of treatment tends to weigh against a finding of in-service onset.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has also considered whether direct service connection is warranted and notes that the Veteran has contended that his current acquired psychiatric disorder is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

The Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the Veteran is competent to describe the current manifestations of his acquired psychiatric disorder and to describe his in-service symptoms, the Board accords such statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, 7 Vet. App. at 137.  The diagnosis of an acquired psychiatric disorder requires the administration and interpretation of specialized psychiatric testing and evaluation.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such testing or interpret their results.  As will be discussed below, the Board finds the Veteran's statements regarding the onset of his acquired psychiatric disorder to be not credible.  The Veteran has offered only conclusory statements regarding the relationship between his in-service psychiatric symptoms and his current acquired psychiatric disorder. 

In adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan, supra.  The Board notes that the Veteran has indicated that he had experienced depression during service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

The Veteran has alleged that he has suffered from an acquired psychiatric disorder, specifically depression, since service.  However, he reported depression beginning in 2001 after learning of his hepatitis C diagnosis.  Such statements were made for the purposes of treatment, many years before the filing of the instant claim, and are highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Veteran's current statements, made in connection with his pending claim for VA benefits, that his current acquired psychiatric disorder, specifically depression, manifested during active duty service is inconsistent with the contemporaneous evidence and, therefore, are not credible.  The Board assigns no probative weight to such statements. 

The Board finds that an acquired psychiatric disorder, specifically major depressive disorder, first manifested many years after service and is not shown to be causally or etiologically related to any disease, injury, or incident during service.

In addition to diagnosis addressed above, the claims file reflects a diagnosis of passive aggressive personality disorder while in service.  The Board points out, however, that personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  In addition, such diagnosis has not been recorded post service.  To the extent that service treatment records show the Veteran was diagnosed with a personality disorder, service connection for such a condition is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that Veteran has been diagnosed with substance abuse and dependence.  Service connection for a primary disability caused by alcoholism or drug abuse is prohibited for all service connection claims filed after October 1, 1990, as in this case.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(n), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  To the extent that the Veteran has claimed service connection for an acquired psychiatric disorder and he has been repeatedly diagnosed with substance abuse and dependence, direct service connection cannot be granted as a matter of law.  Sabonis, supra.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD to include major depressive disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B) Heart Condition

The Veteran contends that he currently suffers from a heart condition as a result of his military service.  The Veteran contends that he suffered from pericarditis in service and he continues to suffer the residuals of such condition. 

Service treatment records note the diagnosis and treatment of acute pericarditis.  The Veteran's service treatment records reflect reports of chest pain and passing out in September and October 1965.  In October 1965 the Veteran was diagnosed with non-rheumatic, acute pericarditis.  

Post-service VA treatment records reflect the Veteran's reports of arrhythmia, chest pain and dizziness and therefore he underwent a treadmill stress test in 2007.  The Veteran had a ventricular tachycardia that lead to syncope.  The Veteran underwent left heart catheterization after which no significant coronary artery disease was found.  In an October 2007 VA treatment note, the Veteran denied any shortness of breath, chest pain or any other cardiac symptoms.  See October 2007 VA treatment note.  In January 2008, the Veteran underwent an electrophysiology study, during which the examiner could not induce either ventricular tachycardia or ventricular fibrillation.  An August 2010 VA treatment note, reflects the Veteran's reports of palpitation and presyncope.  The Veteran denied chest pain or dyspnea.  See August 2010 VA treatment note.  In November 2010, the Veteran underwent another electrophysiology study, during which the examiner again could not induce either ventricular tachycardia or ventricular fibrillation.  

During an April 2011 VA examination, the examiner noted that during service the Veteran had been hospitalized for acute pericarditis that was benign, self-limited with no complications.  The examiner noted that there were no residuals from the Veteran's pericarditis.  The examiner reported that physical examination revealed a regular rhythm, that his blood pressure was 124/85; his pulse was 60 and regular.  The examiner opined that the arrhythmia which the Veteran suffered post service had no relationship to the benign pericarditis that he had in service.  

The Board finds that service connection for a heart condition cannot be established, as the Veteran does not have a current disability during the pendency of the claim.  The record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  The evidence of record contains no diagnosis in this regard, and objective testing was all normal. 

The Board has considered the Veteran's allegations that he experiences episodes of palpations and presyncope.  While the Veteran is competent to report having such symptoms, the evidentiary record does not reflect that these symptoms are attributed to any specific disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  

The Board finds that any determination as to the presence of the claimed disability is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  The Veteran, as a layperson, is not competent to offer a diagnosis with respect to the cause of his palpation and presyncope episodes as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires medical expertise and testing.  As such is a complex medical question, the Veteran is not competent to offer a diagnosis in this regard.  See Woehlaert, supra (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Veteran's claim must be denied, as the evidence of record shows no current disability for which service connection can be granted with respect to the Veteran's claimed heart condition.  See Brammer, supra (in the absence of proof of the claimed disability, there can be no valid claim). 
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart condition.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C)  Hepatitis C

The Veteran contends that he contracted hepatitis C during service but does not provide any specific instance, event or allegation.  

While the Board is not bound by Department manuals, circulars, or similar administrative issues, see 38 U.S.C. § 7104(c), the Board recognizes that the Veterans Benefits Administration (VBA) has indicated that the risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (Nov. 30, 1998). 

The following guidance has been published for adjudicating hepatitis C claims, which states in part as follows:

* Population studies suggest hepatitis C can be sexually transmitted.  However, the chance for sexual transmission of hepatitis C is well below comparable rates for HIV/AIDS or hepatitis B infection. 

* The hepatitis B virus is heartier and more readily transmitted than hepatitis C.  While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an air gun transmission. 

* The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications.

CONCLUSION: The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible. . . .VBA Fast Letter 04-13 (June 29, 2004).

A veteran also may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  There was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110.

Service treatment records were negative for complaints, treatments or diagnoses related to hepatitis.  The Board notes that both the May 1965 Report of Medical Examination for enlistment and the October 1965 Report of Medical Examination for discharge found no identifying body marks, scars and tattoos.  

Post-service treatment records contain treatment notes from October 2003 where the Veteran reported being diagnosed with hepatitis C about one to two years prior.  The Veteran reported on multiple occasions that his depression began after his diagnosis with hepatitis C in 2001.  The VA examiners noted that the Veteran had a history of intravenous drug use and that his hepatitis C was likely due to his intravenous drug use.  See VA treatment notes October 2003, April 2004, May 2006, and September 2006.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, hepatitis C is not listed as a chronic disease under 38 C.F.R. § 3.309 and is not a condition for which presumptive service connection can be awarded.  As such, presumptive service connection is not warranted for hepatitis C.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board further notes that the first documented evidence of hepatitis C was in the Veteran's reports in October 2003 that he had been diagnosed one to two years prior.  As noted above, there is nothing in the Veteran's service records to indicate that hepatitis C had its onset during service or shortly after service.  The first medical evidence of hepatitis C was in 2003, approximately 38 years after the Veteran separated from service.  The Board notes that the Veteran indicated that he was diagnosed in approximately 2001, which is approximately 36 years after his separation from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

The Board has considered whether service connection is warranted on a direct basis and notes that the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disability may be related.  In this regard, the Board notes that the Veteran has not alleged sustaining an in-service injury, that the onset of such disorder occurred during service, or that there was an in-service event which resulted in the claimed disorder.  The service treatment records were negative for complaints, treatments, or findings related to such claimed disability.  There is also no competent, probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's claimed disability, which was diagnosed many years thereafter.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  To the contrary, the post service VA treatment records reflect multiple instances where examiners determined that the likely cause of the Veteran's hepatitis C was his documented history of intravenous drug use.  As discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disability, as he has not alleged an in-service event or injury of disease and no probative indication that such disease is otherwise related to service.  See McLendon, supra.

The Board notes that the Veteran and his representative have generally contended on his behalf that his hepatitis C is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

The Board finds that the question regarding the potential relationship between the Veteran's hepatitis C and any instance of his service to be complex in nature.  Woehlaert, supra.  Specifically, while the Veteran is competent to describe his current manifestations of hepatitis C and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  The question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The determination of etiology of hepatitis C requires the interpretation of results found on physical examination and knowledge of the internal processes.  The question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are nonprobative evidence.

The Board finds that hepatitis C is not shown to be causally or etiologically related to any disease, injury, or incident during service.  

For all the foregoing reasons, the claim for service connection for hepatitis C must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As no competent, credible, and probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder to include major depressive disorder and PTSD, is denied. 

Service connection for a heart condition is denied. 

Service connection for hepatitis C is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


